DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
 	The claims dated 4/6/21 are entered. Claims 1 and 2 are amended. Claims 3-4 and 6-7 are cancelled. Claims 1-3, 5-6, and 8 are pending and addressed below.

Examiner’s Note
The US 2016/0128233 A1 reference has two different Figures labelled as “FIG 6”. Unless otherwise specified, the rejection statements below refer to the second of these figures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 and 2, the metes and bounds of the term “frame-like” are not clear. The particular aspects of a ‘frame’ which are enough to render an element ‘frame-like’ are not known. It does not aid interpretation that the term ‘frame’ may commonly invoke a wide set of possible physical structures varying from a picture frame to a vehicle’s frame. The lack of interpretability is driven, in part, by the nature of the word ‘frame’ as defined by a function rather than a shape. While the term does appear in the specification with reference to a figure, it does not rise to the level of a special definition as required by MPEP 2111.01(IV)(A).
In claims 1 and 2, the phrase “substantially same plane” is a relative term which renders the claim indefinite.  The term "substantially same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 4-5 and 8 are also rejected for depending from claims 1-2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 2016/0128233).

Regarding claims 1 and 2, Lai teaches: a flat plate like container (11) having a cavity portion (12); a wick structure provided in the cavity portion (41, 51); a working fluid sealed in the cavity portion (Para. [0032]); and a resin (plastic member 11, see Para. [0025]) attachment member provided on the container (see molded hooks of 11 at the left-right extremities in Figs. 1, 2, and 6), for attachment into the casing (92; Fig. 6); the resin attachment member is integrally molded (the element 11 is formed from molding; see Para. [0025]) with the container (see Fig. 1);
a protruding part having a claw protruding with respect to a plane of the container (the claw portion of the attachment member which extends left or right, depending on which side of the device, past the sidewalls of the element 11; see Fig. 6) is provided on the resin attachment member (see Figs. 1, 2, and 6) which is configured to be detachably attached to a receiving part provided  on the casing (92; see the coupling illustrated in Fig. 6) that receives the protruding part of the resin attachment member.
the resin attachment member is provided in a peripheral edge portion of the container (see Fig. 6); the container is flat (see Figure 2), the resin attachment member has a frame like base part in plan view (the thick surrounding edge of 11 which contains the hooks 11 and the screw-holes 18; see Fig. 2), the base part and the container are mutually located on the same plane (see Fig. 6 at least along the edge where these two elements directly abut each other they share a plane).

Lai further teaches that: the vapor chamber is for cooling a heat generator (94) mounted in a smartphone (Para. [0004]), per claims 5 and 8.

Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive.

Regarding applicant’s assertion that the base part and container are not in the same plane, the applicant is requested to review Figure 6 (the second Figure 6 due to the mislabeling in the prior art as published) of Lai which illustrates these elements as directly abutting each other and therefore sharing a plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEVON RUSSELL/                Primary Examiner, Art Unit 3763